Citation Nr: 1343311	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher disability rating in excess of 10 percent for the service connected instability of the left knee.

2.  Entitlement to a higher disability rating in excess of 10 percent disabling for the service connected scars of the left knee. 

3.  Entitlement to a disability rating in excess of 10 percent prior to April 22, 2013 and in excess of 30 percent thereafter for left lateral meniscectomy and anterior cruciate ligament reconstruction with chondromalacia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In February 2013, the Board restored the 10 percent disability ratings for instability of the left knee and scars on the left knee and took jurisdiction of the increased rating claim as part and parcel of the reduction which was on appeal at the time of the February 2013 decision.  The Board also remanded the claims for an increased disability rating for instability of the left knee and scars on the left knee for further development.

In a rating decision of August 2013, the RO increased the disability rating of post operative left lateral meniscectomy and anterior cruciate ligament reconstruction with chondromalacia to 30 percent.  The RO considered it to be inextricably intertwined to the issue currently on appeal but did not consider it to be part of the current appeal.  However, under the holding in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the Board will consider whether an increased disability rating is also warranted for limitation of motion. 


FINDINGS OF FACT

1.  Instability of the left knee has been no more that slight during the appeal period.

2.  Scar on the left knee is deep, measuring 11.5 cm by 1 cm and painful.

3.  Prior to April 22, 2013 flexion and extension of the left knee were within normal limits, with pain on motion.

4. After April 22, 2013, flexion of the left knee has been limited to 75 degrees and extension to 25 degrees with pain on motion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for instability of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a disability rating in excess of 10 percent for a scar of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013). 

3.  Prior to April 22, 2013, the criteria for a disability rating in excess of 10 percent for left knee lateral meniscectomy and anterior cruciate ligament reconstruction with chondromalacia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2013).

4.  After April 22, 2013, the criteria for a disability rating in excess of 30 percent for left knee lateral meniscectomy and anterior cruciate ligament reconstruction with chondromalacia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The April 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records and post-service VA and private treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A(d) (West 2002 ); 38 C.F.R. § 3.159(c)(4) (2013).  Here, the Veteran was most recently examined in April 2013.  The Board finds that this examination was thorough and provided sufficient findings so as to allow the Board to evaluate the claim under the relevant rating criteria. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of history, in a September 2000 rating action, service connection was established for instability of the left knee, for which a 10 percent evaluation was assigned effective from July 11, 2000.  In a March 2006 rating decision, service connection was established for scars on the left knee, for which a 10 percent evaluation was assigned effective from October 24, 2005.  In a March 2008 rating decision, the 10 percent disability rating for instability of the left knee was continued, and the RO proposed to reduce the 10 percent disability rating for scars on the left knee.  In a June 2008 rating decision, the RO reduced the 10 percent disability for scars on the left knee to noncompensable.  In an October 2008 rating decision, the RO reinstated the 10 percent disability rating for scars on the left knee effective October 24, 2005.  In September 2008, the Veteran filed a claim for an increased disability rating for instability of the left knee and scars on the left knee.  In a rating decision of December 2009, the RO reduced the 10 percent disability ratings for instability of the left knee and scars on the left knee to noncompensable.  In a February 2013 decision, the Board reinstated the 10 percent disability ratings.  At issue is, whether the Veteran is entitled to an increased disability rating for instability and scars of the left knee.  In April 2013, the RO increased the disability rating for left lateral meniscectomy and anterior cruciate ligament reconstruction with chondromalacia to 30 percent, effective April 22, 2013.

An August 2008 letter from the Veteran's private physician notes that the Veteran has recurrent instability of the left knee.  An August 2008 letter from the Veteran's chiropractor notes that the Veteran's scar is still sensitive to touch and is painful.

At a May 2009 VA examination, the Veteran denied symptoms of his left knee giving way and dislocation.  Physical examination showed no subluxation.  Examination of the anterior and posterior cruciate ligaments, and medial and lateral collateral ligaments was within normal limits.  Range of motion was flexion to 110 degrees with pain and extension to 0 degrees.  The examiner noted that after repetitive use, the Veteran was additionally limited by pain but without any additional loss of degrees of motion.  The effect on his occupation was moderate as it hindered his work as a forklift driver; there was also moderates effects on daily living as the pain hindered him from running and long distance walking. 

Regarding the scar, the Veteran reported he had shocking feelings on the scar and that it hurt to the touch.  He stated he had daily pain and skin breakdown, and that some clothes aggravate the scar symptoms.  Physical examination revealed a scar measuring 3 cm by .75 cm on the left knee.  The scar was superficial, was not painful and there was no skin breakdown.  There was no edema, inflammation, keloid formation and no underlying tissue damage.  The scar was not disfiguring and there was no limitation of motion. 

An October 2010 letter from the Veteran's private orthopedist states that the Veteran's instability of the left knee may have appeared to have improved due to the increase in bone spurs and decreased motion leading to a sense of examiner decreased instability.  However, he stated that he doubted that the intrinsic stability of the knee had actually improved over the course of time.  It was noted that examination showed -5 degrees of extension and flexion to 125 to 130 degrees. 

At the July 2012 hearing, the Veteran testified that the scar on the left knee was still painful.

A July 2012 letter from the Veteran's private orthopedist states that upon examination, there was lateral joint tenderness and pseudolaxity of the lateral collateral ligaments.  Range of motion was noted to be -5 extension and flexion to 130 degrees. There was significant patellofemoral crepitus.  

At an April 2013 VA examination the Veteran reported he continued to have pain on his left knee scar which prevented him from using certain knee braces.  The pain is a sharp pain with contact.  Physical examination showed the scar is stable and linear which is deep and measuring 11.5 cm long by 1 cm wide.  Range of motion was flexion to 85 degrees with pain at 75, and extension to 15 degrees with pain at 25 degrees.  After repetitive use, flexion was limited to 75 degrees and extension to 25 degrees caused by weakened movement, excess fatigability, pain, swelling, disturbance of locomotion and interference with sitting, standing and weight bearing. Muscle strength was 5/5 on flexion and 4/5 on extension.  The examiner noted that left knee pain, weakness and fatigability could significantly limit his functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Additional loss of range of motion is due to pain or during flare-ups and is of 10 degrees of flexion and extension. 

Regarding instability of the left knee Lachman test was 2+; posterior drawer test was normal and medial lateral instability was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  It was noted the Veteran uses a knee brace for support an instability of the left knee.  



A. Limitation of Motion

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's degenerative joint disease of the left knee is currently rated under Diagnostic Code 5261 for limitation of extension at 10 percent prior to April 22, 2013 and 30 percent thereafter.  Potential rating criteria applicable to limitation of motion of the left knee are noted below. 

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

By way of reference, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

The Veteran's left knee disability is currently rated as 10 percent disabling prior to April 22, 2013 and 30 percent disabling thereafter.  After a review of the evidence above, the Board agrees with a staged rating is warranted and an increased disability rating is not warranted for either period of time.

Prior to April 22, 2013, there is no showing of a compensable limitation of motion of either flexion or extension.  Indeed, at its worst, flexion of the left knee was to 125 degrees and extension to -5 degrees, as noted by the private physician in October 2010.  However, as pain on motion was noted, a 10 percent disability rating, but no more, was warranted for painful motion with noncompensable limitation of motion, for the period of time prior to April 22, 2013.

After April 22, 2013, the Board finds that a disability rating in excess of 30 percent is not warranted.  A 30 percent disability rating for limitation of extension is currently in effect from April 22, 2013, in order to warrant a higher disability rating, the evidence must show that extension is limited to 30 degrees.  However, at its worst, and considering pain on motion after repetitive use, extension has been limited to 25 degrees.  At no point has the lay or medical evidence shown limitation of extension to 30 degrees at any point after April 22, 2013.  Accordingly, the Veteran has not indicated and the evidence does not show that he has a limitation of extension to warrant a higher rating. 

While a separate disability rating is assignable for limitation of flexion, the evidence shows that, over the course of the appeal period, the Veteran has been able to produce left leg flexion to no less than 75 degrees with consideration of pain after repetitive use.  Based upon the same, the Veteran is not shown to have limitation of flexion and a separate rating for limitation of flexion under Diagnostic Code 5261 is not warranted. 

Again, the Board recognizes that it is bound to consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  DeLuca, 8 Vet. App. 202.  In that regard, it notes that the Veteran's left knee has been manifested by chronic pain.  Although pain was reported at the endpoints of left leg motion, and, repetitive motion was productive of symptoms, such symptoms did not result in any additional loss of motion or function in the left leg so as to warrant higher disability ratings than the ones currently assigned.  

Moreover, no higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage, symptomatic), 5262 (impairment of the tibia and fibula), and 5263 (for genu recurvatum). 

The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee, albeit with some limitation of motion, so it is clearly not ankylosed. 

Finally, the Board has considered the Veteran's statements and contentions that his left knee disability is worse than currently rated.  While the Board acknowledges that the Veteran is competent to report symptomatology, the Board finds the subjective symptoms reported do not warrant higher disability ratings than those assigned.  The Board has considered the limitation of motion and pain reported both objectively and subjectively and finds that a higher disability rating for limitation of motion is not warranted at any time during the appeal period. 


B.  Instability

The Veteran has been assigned a 10 percent disability rating for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

After a review of the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.  Indeed, at the May 2009 VA examination, no instability was found and at the most recent VA examination of April 2013, it was noted the Veteran had some instability, but it was specifically noted that he had no recurrent subluxation or dislocation and no posterior or medial lateral instability.  Therefore, the Board finds that there has been no more than slight instability throughout the appeal period and a disability rating in excess of 10 percent is not warranted.

C.  Scar

Regarding the scar, the veteran has been assigned a 10 percent disability rating under Diagnostic Code 7804, for painful or unstable scars.  38 C.F.R. § 4.118. This is the maximum disability rating allowed under Diagnostic Code 7804.  The Board has considered all other potentially applicable rating criteria and finds that ano other diagnostic code allows for a disability rating in excess of 10 percent.  Moreover, as the Veteran is separately rated for limitation of motion, Diagnostic Code 7805 is inapplicable.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an evaluation in excess of 10 percent for residuals of the excision of a ganglion cyst, right wrist, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56  .

D.  Extraschedular Rating

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The reported symptoms are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  Indeed, the record reflects that while his left knee disability affects his work, he continues to be employed. 



ORDER

An increased disability rating in excess of 10 percent for instability of the left knee is denied.

An increased disability rating in excess of 10 percent for scar of the left knee is denied.

Prior to April 22, 2013, an increased disability rating in excess of 10 percent for left lateral meniscectomy and anterior cruciate ligament with chondromalacia, is not warranted. 

After to April 22, 2013, an increased disability rating in excess of 30 percent for left lateral meniscectomy and anterior cruciate ligament with chondromalacia, is not warranted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


